Transportation of freight. On the memorandum report of the commissioner stating that the parties had reached agreement at a pre-trial conference, it was ordered that judgment for the plaintiff be entered for $2,533.94.

Transportation of Jeeps

In accordance with the opinion of the court in each case, and upon a report from the General Accounting Office showing the amount due thereunder, or by agreement of parties, it was ordered that judgments for the respective plaintiffs be entered as follows:
On January 31, 1956
No. 49812. Southern Pacific Company (121 0. Cls. 473). $19,647.41
No. 49885. Union Pacific Railroad Company (121 C. Cls. 473)-_- 8,974.78
No. 50192. Southern Pacific Company (122 C. Cls. 208). 72, 167. 49
No. 382-52. Atchison, Topeka and Santa Fe Railway Co. (124 C. Cls. 560)__■_l_ 50, 456. 61